Reasons for Allowance
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“at least one positioning member” and “at least one complementary positioning member… and configured to mate in snap fit engagement with the positioning member” in claim 1; The structure associated with the “at least one positioning member” is the projection 12; The structure associated with the “at least one complementary positioning member” is the recess 23;
“positioning element…configured to releasably secure” in claim 2; The structure associated with the “positioning element” is the cross-shaped protrusion 13;
“locking member…configured to releasably secure” in claim 3; The structure associated with the “locking member” is the plurality of protuberances 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or suggest the arrangement and structure recited in claim 1, including a base including an inner cavity and at least one positioning member (projection 12) disposed on a wall of the inner cavity; a support frame including an axial channel, at least one latch extending out of a first end, and at least one complementary positioning member (recess 23) each disposed between the first end of the support frame and a portion of each of the at least one latch and configured to mate in snap-fit engagement with the positioning member; and a lipstick carrier including a rotational member at a first end.
Claims 2-5 depend from claim 1, and thus include the allowable subject matter thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. patent no. 5,988,917 (Sheffler et al.) discloses a cosmetic dispenser containing an elevator cup carrying a solid cosmetic product, a sleeve in which the cup is axially advanceable and retractable, and an operating shell turnably mounted on the sleeve.
U.S. patent no. 10,881,184 (Yan) discloses a disposable cartridge assembly for stick products, intended to be used in conjunction with a rotating base member that unlocks the cartridge and raises and lowers the stick product in the assembly. The rotating base member is intended to remain connected to the cartridge assembly for the life of the stick product, but may be detached and reused with multiple cartridges.
U.S. patent no. 11,330,890 (Trochel) discloses a cosmetic product dispensing device 10 that includes a cartridge 13, a transmission element 7, and a receiving shell 5 capable of receiving the transmission element 7.
U.S. publication no. 2020/0288845 (Maurin et al.) discloses a cosmetic container may include a base assembly including an open top and a closed bottom, and a cap configured to be removably coupled to the base assembly.
U.S. publication no. 2021/0076802 (Liu) discloses an environmentally friendly lipstick case formed of PET that includes a cap including an internal annular groove on a bottom; a rotation tube including internal spiral guide grooves; an ascending and descending tube including two opposite guide pins on an outer surface, and longitudinal ribs on an inner surface; a support tube including two opposite longitudinal tunnels on a surface, each longitudinal tunnel having an upper horizontal end and a lower horizontal end oriented in a direction opposite to that of the upper horizontal end, and an annular toothed member on a bottom of an inner surface; and a lower exterior casing including an annular shoulder on an outer surface of an upper portion, projections between the annular shoulder and an open top, and a protrusion on a blind bottom disposed in the toothed member.
U.S. patent no. 3,146,881 (Metreaud et al.) discloses a lipstick of the removable cartridge type wherein the cartridge is removably received in an outer decorative casing.
U.S. publication no. 2019/0328109 (Lin) discloses a cosmetic container that includes a housing assembly and a cover assembly snap fitted to the housing assembly. The cover assembly includes an outer cap including an interior shell, an exterior transparent shell and a decorative material.
U.S. patent no. 11,033,091 (Wiesenthal et al.) discloses a reusable deodorant case having a body and a dial rotatably coupled to the body. The body is structured to receive a replaceable deodorant cartridge containing an unused deodorant puck.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754